Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 is amended.
Claims 1-3 are presently pending.

Regarding the outstanding Double Patenting rejection of the claims as being unpatentable over Patent No. 10,372,882, it is noted that the Terminal Disclaimer filed on 11 February 2021 has been disapproved. The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08). It is noted that no Power of Attorney has been submitted for this instant Application. See MPEP 402.02(a) and 37 CFR 1.32(d).
Applicant is advised to resubmit a new Terminal Disclaimer. No extra fee is required.

Regarding Applicant’s arguments with respect to the rejection of Claim 1 under 35 USC 103 as being unpatentable over Mutual and Wong (see Remarks, pgs. 3-4), the arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barron (US 2014/0214823 A1).
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0055] – “modules here may be hardware elements and/or may include machine readable instructions...any function attributed to any module described herein may be performed wholly in part by one or more other modules"
“request module" – [0088-89], [0098-100]
"filtering module” – [0078-81], [0115]
"publishing module” – [0070-75], [0128]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,372,882 B2 in view of Wong et al. (US 2013/0145430 A1) and further in view of Barron (US 2014/0214823 A1).
Wong [0027-0031, 0037-38, 0040-46] teach generation and transmission of tokens for asset authentication and security. Barron [0013, 0028-29] additionally teach that servers may identify devices eligible to transmit media content based on the device’s location. Claim 1 of the ‘882 Patent further recite filtering modules as required by Claim 2 of the Instant Application. Although the Claims of the ‘882 Patent fail to explicitly recite tokens comprising geo-coordinates, it would be obvious that the ‘location’ criteria of Claim 1 of the ‘882 Patent, in conjunction with the teachings of Wong, as above, would render the limitation obvious. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mutual (WO 01/80039 A2) (as provided by the IDS submitted on 05 August 2019 – hereinafter Mutual), further in view of Wong et al. (US 2013/0145430 A1) (of record, hereinafter Wong), further in view of Barron (US 2014/0214823 A1) (hereinafter Barron)

Regarding Claim 1, Mutual discloses a media server, [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system] comprising: 
one or more non-transitory computer-readable memory devices upon which at least one set of instructions are stored; [Fig. 2; pg. 7, ¶3-4: system memory 220 and/or storage device 240 and/or operating system 225 with modules 235]
one or more processors electronically coupled with the one or more computer-readable memory devices to implement the at least one set of instructions; [Fig. 2; pg. 7, ¶2-3: processor 210]
a request module electronically coupled with the one or more non-transitory computer-readable memory devices [Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] for requesting data associated with media content from one or more remote user devices electronically coupled with the media server; [Fig. 1; pg. 6, ¶2-3: computer systems 130 coupled to servers 110; pg. 9, ¶2: where users of upload content along with metadata to a server; pg. 10, ¶2: server may retrieve media from media management module for delivery to the viewer]
[Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] identifying a user device that is eligible to transmit media content; and transmitting permission information to a user device identified as eligible to transmit media content; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 3, ¶6; pg. 24, ¶4 : permission module of server system transmits a permission signal to the remote computer to permit uploading of webcasting content]
wherein in response to the server receiving data associated with media content from the user device that has received a token, applying a second set of criteria to determine if data associated with the media content is eligible for publication; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions] and 
a publishing module for transmitting the data associated with media content received from the one or more remote electronic devices. [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system; pg. 10, ¶2: system may handle requests for content and may deliver the media by download or by streaming; pg. 13, ¶1-2: system has a display module for listing available webcast content for selection and playback, wherein a user may browse a website for desired media; pg. 23, ¶3: system may disperse videos on a 1-to-1 access basis or forward to multiple servers; pg. 25, ¶2: wherein server makes video content available for selection and playback by other users of the system]
Mutual fails to explicitly disclose the requesting module applying criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on the criteria; generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to a user device identified as eligible to transmit media content. (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual).
Wong, in analogous art, teaches the requesting module applying criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on the criteria; [0023-24: servers may control and identify user devices that are eligible to participate in streaming, and/or assets that are eligible for streaming based on asset metadata] and 
the server generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to a user [0027-0031, 0037-38, 0040-46: streaming server may provide user devices with authorization tokens that are provided by the user devices to the servers when uploading content which are utilized to determine whether or not the upload is authorized/valid, where the tokens are associated with some expiration time at which point the token is no longer considered valid]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual with the teachings of Wong to specify applying criteria eligible user devices, and generating/providing tokens to eligible devices in order to manage and control secure access of streamed content on account and asset levels. [Wong – ABST; 0003-4]
Mutual and Wong fail to explicitly disclose the requesting module applying a location criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on a location of the user device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual).
Barron, in analogous art, teaches the requesting module applying a location criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on a location of the user device. [ABST; 0013, 0028-29: system may allow users to post content related to a particular to a location, and where only users with devices within the specified geographic area are permitted to upload content]
[Barron – 0002, 0013, 0017, 0029]

Regarding Claim 2, Mutual, Wong, and Barron disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Mutual and Wong disclose a filtering module that detects one or more criteria within metadata associated with media content from the user device. [Mutual – pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions; Wong – 0023-24, 0028-31, 0042-43: servers may control uploading of content at an asset level and validates uploaded content according to asset tokens and asset metadata]


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutual, Wong, and Barron as applied to claim 1 above, and further in view of Reddy et al. (US 2012/0124613 A1) (of record, hereinafter Reddy).

Regarding Claim 3, Mutual, Wong, and Barron disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wong discloses wherein uploading and receiving devices may be provided access/authorization tokens similarly to one another. [0027-31, 0036-37, 0049-51. See also MPEP 2144.01]
	Mutual, Wong, and Barron fail to explicitly disclose wherein the token further comprises geo-coordinates.
	Reddy, in analogous art, teaches wherein the token further comprises geo-coordinates. [0019-20: content aggregator may be associated with entitlement server to provide authentication (such as the authentication servers of Mutual and Wong, above); 0041, 0046, 0049-52, 0057-58, 0074, 0079: authentication server may limit content access based on location, and wherein authentication tokens may be provided to user devices in an encrypted manner, where said token may include the geographic location of the device]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual, Wong, and Barron with the teachings of Reddy to specify including geo-coordinates in the token as it is understood in the art that content provider systems may authenticate/limit device connectivity based on the user device’s location. [Reddy – ABST; 0079] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421